          Case 3:21-cv-00067-JM Document 6 Filed 04/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TIMOTHY DUFFEL                                                                 PLAINTIFF
ADC #102248

V.                              CASE NO. 3:21-cv-00067 JM

ARKANSAS DIVISION OF
CORRECTIONS, et al.                                                         DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 7th day of April, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
